Robinson, I.
This action arises on one of those long, bard, cutthroat cropping contracts, reserving to tbe landowner tbe title to the crops until the producer complies with numerous conditions. In tbe ■summer' of 1915 tbe plaintiff farmed certain land, producing wheat, ■2,957 bushels, barley, 533 bushels, oats, 2,010 bushels. The defendant took and sold tbe plaintiff’s share of tbe wheat and barley and left him to recover for bis summer’s work and expense at tbe end of a long and vexatious action. He appeals from a verdict and judgment •against him for $545.92 and the costs. In tbe record it is stipulated that tbe instructions given by tbe court to tbe jury correctly stated the law of tbe case and the figures in dispute.
After the time for appeal bad expired, defendant moved for a new trial and caused a statement of tbe case to be settled, against objections that it was too late. In the absence of good cause shown to extend tbe time for settling the statement of the case, the statute limits tbe time to sixty days, and in this case there was no cause shown for any extension. Tbe record shows no error. Tbe judgment is coneededly regu*215lar, and there is nothing for the court to consider. It looks as if the appeal were taken for delay. Defendant admits the taking of grain to the amount of $1,066.23, and it seems the jury allowed on his several ■claims the sum of $521.31. One claim was $380.10 on account of the failure of Walker to summer fallow 60 acres. That was a claim ■of $6.30 an acre, or about four times the cost of summer fallowing. A person who makes and- asks the court to sanction such claims as are made by the defendant is not entitled to much consideration. It was the bounden duty, of the landowner to treat his cropping tenant with •fairness and common courtesy, and not to take and sell his share of the crops, leaving him to recover at the end of a long, protracted, and vexatious lawsuit. The verdict and judgment might well have been1 for a larger sum.
The judgment is affirmed.
Mr. Justice Grace, being disqualified, did not participate.